Citation Nr: 1134475	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified at a Board hearing at the RO in Honolulu, Hawaii in May 2011.  This transcript has been associated with the file.

Also in June 2011 the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2010).

The Board notes that during the May 2011 Board hearing the Veteran and his representative raised the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to his diabetes mellitus.  In a June 2011 statement by the Veteran's private physician the issue of entitlement to service connection for a heart condition, to include as secondary to his diabetes mellitus was raised.  However, these issues have never been adjudicated by the RO, and therefore, are REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for his diabetes.  
The Board observes that the Veteran was given a VA examination in December 2008.  At this examination, the Veteran reported he was using 10 units of insulin a day.  The examiner noted the Veteran did not have a restricted diet or restrictions on activities.  

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

At his May 2011 Board hearing, the Veteran testified that his diabetes had progressively gotten worse since the December 2008 VA examination.  Specifically he testified that he was now taking 70 units of insulin a day and his doctor had modified, or restricted his diet.  He also testified that his doctor had restricted some of his activities.  As such, the Board finds that a new VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2010); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

The Board further notes that the most recent VA treatment records in the claims file are from July 2008.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from July 2008 through the present.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all of the Veteran's outstanding VA treatment records for the period from July 2008 through the present and associate them with the record.


2.	Schedule the Veteran for an examination in order to determine the current level of severity of his service-connected diabetes.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner should identify all residuals attributable to the Veteran's service-connected diabetes mellitus.

The examiner should specifically state whether or not the Veteran's diabetes mellitus requires insulin, a restricted diet, or regulation of activities (i.e., avoidance of strenuous occupational and recreational activities).  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  The examiner should provide a complete rationale for any opinion(s) provided with reference to the records considered. 

2.	After the above development is completed and any other development that may be warranted, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

